     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 1 of 33 Page ID #:1




 1    Laurence M. Rosen (SBN 219683)
      THE ROSEN LAW FIRM, P.A.
 2
      355 South Grand Avenue, Suite 2450
 3    Los Angeles, CA 90071
 4    Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
 5    Email: lrosen@rosenlegal.com
 6
      Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11      ED J. HERSHEWE, Individually and       No.
        on behalf of all others similarly
12      situated,                              CLASS ACTION COMPLAINT
13                                             FOR VIOLATIONS OF THE
                                               FEDERAL SECURITIES LAWS
14                   Plaintiff,
15                                             CLASS ACTION
16
                     v.                        JURY TRIAL DEMANDED
17
        JOYY INC. f/k/a YY, INC., DAVID
18
        XUELING LI, BING JIN, and ERIC
19      HE,
20
                    Defendants.
21
22
23
24
25
26
27
28

                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 2 of 33 Page ID #:2




 1
            Plaintiff Ed J. Hershewe (“Plaintiff”), individually and on behalf of all other

 2    persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

 3    complaint against Defendants (defined below), alleges the following based upon
 4    personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
 5    belief as to all other matters, based upon, inter alia, the investigation conducted by
 6    and through his attorneys, which included, among other things, a review of the
 7    Defendants’ public documents, conference calls and announcements made by
 8    Defendants, public filings, wire and press releases published by and regarding
 9    JOYY Inc. f/k/a YY, Inc. (“JOYY” or the “Company”), and information readily
10    obtainable on the Internet. Plaintiff believes that substantial evidentiary support
11    will exist for the allegations set forth herein after a reasonable opportunity for
12    discovery.
13                               NATURE OF THE ACTION
14
            1.     This is a class action on behalf of persons or entities who purchased
15
      or otherwise acquired publicly traded JOYY securities between April 28, 2016 and
16
      November 18, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover
17
      compensable damages caused by Defendants’ violations of the federal securities
18
      laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
19
                               JURISDICTION AND VENUE
20
            2.     The claims asserted herein arise under and pursuant to Sections 10(b)
21
      and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
22
      promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
23
            3.     This Court has jurisdiction over the subject matter of this action
24
25
      pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

26    §78aa).

27          4.     This Court has jurisdiction over each defendant named herein because
28    each defendant has sufficient minimum contacts with this judicial district so as to
                                          1
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 3 of 33 Page ID #:3




 1
      render the exercise of jurisdiction by this Court permissible under traditional

 2    notions of fair play and substantial justice.

 3          5.     Venue is proper in this judicial district pursuant to 28 U.S.C. §
 4    1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
 5    misstatements entered, the subsequent damages took place in this judicial district.
 6          6.     In connection with the acts, conduct and other wrongs alleged in this
 7    complaint, defendants, directly or indirectly, used the means and instrumentalities
 8    of interstate commerce, including but not limited to, the United States mails,
 9    interstate telephone communications and the facilities of the national securities
10    exchange.
11                                          PARTIES
12          7.     Plaintiff, as set forth in the accompanying Certification, purchased the
13    Company’s securities at artificially inflated prices during the Class Period and was
14
      damaged upon the revelation of the alleged corrective disclosure.
15
            8.     Defendant JOYY, through its subsidiaries, purports to operate a social
16
      media platform in the People's Republic of China and internationally. The
17
      Company describes itself as operating live streaming platforms, including YY
18
      Live, an interactive and comprehensive live streaming social media platform
19
      offering music and dance shows, talk shows, outdoor activities, and sports and
20
      anime; Bigo Live, which enables users to live stream their specific moments and
21
      talk live with each other; and Huya, a game live streaming platform. It also operates
22
      short-form video platform, such as Likee, a short-form video social platform that
23
      produces, uploads, views, shares, and comments on short-form videos on a daily
24
25
      basis. The Company was originally known as YY, Inc., and changed its name to

26    JOYY, Inc. on December 20, 2019.

27          9.     The Company is incorporated in the Cayman Islands and its head
28    office is located at Building B-1, North Block of Wanda Plaza No. 79 Wanbo Er
                                           2
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 4 of 33 Page ID #:4




 1
      Road, Nancun Town, Panyu District, Guangzhou 511442, China. JOYY’s

 2    American Depository Receipts (“ADRs”) trade on the NASDAQ exchange under

 3    the ticker symbol “YY.”
 4          10.   Defendant David Xueling Li (“Li”) co-founded the Company and has
 5    served as the Company’s Chief Executive Officer (“CEO”) and Chairman during
 6    the Class Period.
 7          11.   Defendant Bing Jin (“Jin”) has served as the Company’s Chief
 8    Financial Officer (“CFO”) since May 2017.
 9          12.   Defendant Eric He (“He”) served as the Company’s CFO from August
10    2011 until May 2017.
11          13.   Defendants Li, Jin, and He are collectively referred to herein as the
12    “Individual Defendants.”
13          14.   Each of the Individual Defendants:
14
                  (a)     directly participated in the management of the Company;
15
                  (b)     was directly involved in the day-to-day operations of the
16
                          Company at the highest levels;
17
                  (c)     was privy to confidential proprietary information concerning the
18
                          Company and its business and operations;
19
                  (d)     was directly or indirectly involved in drafting, producing,
20
                          reviewing and/or disseminating the false and misleading
21
                          statements and information alleged herein;
22
                  (e)     was directly or indirectly involved in the oversight or
23
                          implementation of the Company’s internal controls;
24
25
                  (f)     was aware of or recklessly disregarded the fact that the false and

26                        misleading statements were being issued concerning the

27                        Company; and/or
28
                                            3
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 5 of 33 Page ID #:5




 1
                   (g)     approved or ratified these statements in violation of the federal

 2                         securities laws.

 3          15.    The Company is liable for the acts of the Individual Defendants and
 4    its employees under the doctrine of respondeat superior and common law
 5    principles of agency because all of the wrongful acts complained of herein were
 6    carried out within the scope of their employment.
 7          16.    The scienter of the Individual Defendants and other employees and
 8    agents of the Company is similarly imputed to the Company under respondeat
 9    superior and agency principles.
10          17.    The Company and the Individual Defendants are referred to herein,
11    collectively, as the “Defendants.”
12                            SUBSTANTIVE ALLEGATIONS
13
                             Materially False and Misleading
14                     Statements Issued During the Class Period
15          18.    On April 28, 2016, the Company, then called YY, Inc., filed with the
16    SEC its Annual Report on Form 20-F for the year ended December 31, 2015 (the
17    “2015 20-F”). The 2015 20-F was signed by Defendant Li. Attached to the 2015
18    20-F were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”)
19    signed by Defendants Li and He attesting to the accuracy of financial reporting, the
20    disclosure of any material changes to the Company’s internal control over financial
21    reporting and the disclosure of all fraud.
22          19.    The 2015 20-F stated the Company’s revenues and internet value-
23    added service (“IVAS”) revenues as follows, in pertinent part:
24
            Net Revenues. Our net revenues increased by 60.3% from
25          RMB3,678.4 million       in     2014     to     RMB5,897.2 million
            (US$910.4 million) in 2015. This increase was primarily due to the
26
            increased contribution of revenues from online music and
27          entertainment and our online dating revenues as well as other sources
28          including Huya broadcasting and membership program, partially
                                             4
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 6 of 33 Page ID #:6




 1
            offset by a decrease in our online game revenues.

 2          IVAS revenues. Our IVAS revenues, which consisted of revenues
 3          from online music and entertainment, online games, online dating as
            well as other sources, increased by 60.3% from RMB3,531.0 million
 4          in 2014 to RMB5,661.0 million (US$873.9 million) in 2015. The
 5          overall increase primarily reflected an increase in the number of
            paying users and, to a lesser extent, an increase in ARPU. Our number
 6
            of paying users increased from approximately 4.9 million in 2014 to
 7          7.2 million in 2015. Our ARPU for IVAS increased from RMB726.0
            in 2014 to RMB783.3 (US$120.9) in 2015. The increase in paying
 8
            users and ARPU were primarily due to (a) our ability to offer new and
 9          attractive products and services that allow us to monetize our platform;
10          (b) our ability to attract and retain a large and engaged user base
            through hosting an increasing number of events and activities; and
11          (c) our ability to attract third party game developers, third party
12          licensee operators, service providers and certain popular performers
            and channel owners.
13
14          Revenues from online music and entertainment increased by 57.4%
            from RMB2,109.5 million for 2014 to RMB3,320.1 million
15
            (US$512.5 million) for 2015. In addition to the increase in the number
16          of paying users and ARPU, the increase in revenues from online music
17
            and entertainment was also due to the increasing popularity of online
            music and entertainment. Our paying users for online music and
18          entertainment increased from approximately 2,964,000 for 2014 to
19          4,761,000 for 2015. The increasing popularity of online music and
            entertainment is primarily due to the increased number of activities we
20          hosted.
21
            20.   The 2015 20-F described the factors affecting revenues from IVAS as
22
      follows:
23
            IVAS revenues. We generate IVAS revenues from (i) the sales of in-
24
            channel virtual items used on our online music and entertainment
25          channels, (ii) the sales of in-game virtual items used for games
26          developed by us or by third parties under revenue-sharing arrangements
            on our platform and (iii) other revenues, including in-channel virtual
27          items used for online dating and live game broadcasting and
28
                                         5
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 7 of 33 Page ID #:7




 1
            membership subscription fees. Users access channels and play online
            games free of charge, but are charged for purchases of virtual items.
 2
 3          The most significant factors that directly affect our IVAS revenues
            include the increase in the number of our paying users and ARPU:
 4
 5             •            The number of paying users. We had approximately
                            3.2 million, 4.9 million and 7.2 million paying users in
 6
                            2013, 2014 and 2015, respectively. We calculate the
 7                          number of paying users during a given period as the
                            cumulative number of registered user accounts that
 8
                            have purchased virtual items or other products and
 9                          services on our platform at least once during the
10                          relevant period. We were able to achieve an increase
                            in the number of paying users primarily due to a larger
11                          active user base and a higher conversion ratio of active
12                          users to paying users, and we expect that the number
                            of our paying users will continue to grow in the future
13                          as we expand our services and products offerings and
14                          further monetize our existing platform.
15
               •            ARPU. Our ARPU for IVAS was approximately
16                          RMB525.2, RMB726.0 and RMB783.3 (US$120.9) in
17
                            2013, 2014 and 2015, respectively. ARPU is
                            calculated by dividing our total revenues from IVAS
18                          during a given period by the number of paying users
19                          for that period. As we begin to generate revenues from
                            an increasing variety of IVAS, our ARPU may
20                          fluctuate from period to period due to the mix of IVAS
21                          purchased by our paying users.
22
            Other significant factors that directly or indirectly affect our IVAS
23          revenues include:
24
               •            our ability to increase our popularity by offering new
25                          and attractive products and services that allow us to
26                          monetize our platform;

27             •            our ability to attract and retain a large and engaged user
28                          base; and
                                         6
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 8 of 33 Page ID #:8




 1
                  •            our ability to attract and retain third party game
 2                             developers, third party licensee operators, service
 3                             providers and certain popular performers and channel
                               owners.
 4
 5          We expect that the portion of our revenues from IVAS derived from the
            sales of non-game virtual items and services will continue to increase
 6
            as we capitalize on monetization opportunities. We create and offer to
 7          users virtual items that can be used on various channels. Users can
            purchase consumable virtual items from us to show support for their
 8
            favorite performers or time-based virtual items that provide users with
 9          recognized status, such as priority speaking rights or special symbols
10          on the music and entertainment channels. The percentage of our total
            net revenues attributable to virtual items sold on our online music and
11          entertainment channels was 46.8%, 57.3%, and 56.3% in 2013, 2014
12          and 2015.
13
            21.       The 2015 20-F stated the following concerning the Company’s stake
14
      in Bigo:
15
            In October 2014, we entered into an agreement to inject our free voice-
16
            over IP service, Weihui, into Bigo Inc. or Bigo, a company set up and
17          which was then controlled by our chief executive officer, Mr. David
18          Xueling Li. Following two independent third-party valuation
            assessments and a capital injection from other investors of Bigo,
19          including Mr. Li, we retained a 27.8% ownership stake in Bigo. We
20          had paid daily operating expenses of RMB61.0 million and 95.3
            million (US$14.7 million) on behalf of Bigo in 2014 and 2015,
21          respectively.
22
23          22.       According to the 2015 20-F, “[a]s of December 31, 2015, [the
24    Company’s] subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held
25    cash and cash equivalents in the amount of RMB403.7 million (US$62.3 million)..”
26          23.       On April 20, 2017, the Company filed with the SEC its Annual Report
27    on Form 20-F for the year ended December 31, 2016 (the “2016 20-F”). The 2016
28
                                             7
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 9 of 33 Page ID #:9




 1
      20-F was signed by Defendant Li. Attached to the 2016 20-F were SOX

 2    certifications signed by Defendants Li and He attesting to the accuracy of financial

 3    reporting, the disclosure of any material changes to the Company’s internal control
 4    over financial reporting and the disclosure of all fraud.
 5          24.    The 2016 20-F stated the Company’s revenues and live streaming
 6    revenues as follows:
 7          Net Revenues. Our net revenues increased by 39.1% from
            RMB5,897.2 million in 2015 to RMB8,204.1 million (US$1,181.6
 8
            million) in 2016. This increase was primarily driven by the increase in
 9          live streaming revenues.
10
            Live streaming revenues. Our live streaming revenues, which
11          consisted of revenues from YY Live platform and Huya broadcasting
12          platform, increased by 54.8% from RMB4,539.9 million in 2015 to
            RMB7,027.2 million (US$1,012.1 million) in 2016. The overall
13          increase was primarily caused by an increase in the number of paying
14          users from approximately 5.8 million in 2015 to 11.0 million in 2016,
            but was partially offset by ARPU decreased from RMB780.5 in 2015
15
            to RMB637.8 (US$91.9) in 2016. The increase in paying users were
16          primarily due to (a) our ability to offer new and attractive products and
17
            services that allow us to monetize our platforms; (b) our ability to
            attract and retain a large and engaged user base through hosting an
18          increasing number of events and activities; and (c) our ability to attract
19          certain popular performers and channel owners.
20          25.    The 2016 20-F described the factors affecting revenues from live
21    streaming as follows:
22
            Live streaming revenues. We generate live streaming revenues from the
23          sales of in-channel virtual items used on our live streaming platforms,
            including YY Live platform and Huya broadcasting platform. Users
24
            access content on our platforms free of charge, but are charged for
25          purchases of virtual items.
26
            The most significant factors that directly affect our live streaming
27          revenues include the increase in the number of our paying users and
28          ARPU:
                                          8
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 10 of 33 Page ID #:10




 1
               •      The number of paying users. We had approximately 3.4
 2                    million, 5.8 million and 11.0 million paying users in 2014,
 3                    2015 and 2016, respectively for our live streaming
                      services. We calculate the number of paying users during
 4                    a given period as the cumulative number of registered user
 5                    accounts that have purchased virtual items or other
                      products and services on our live streaming platform at
 6
                      least once during the relevant period. We were able to
 7                    achieve an increase in the number of paying users
                      primarily due to a larger active user base and a higher
 8
                      conversion ratio of active users to paying users, and we
 9                    expect that the number of our paying users will continue
10                    to grow in the future as we expand our services and
                      products offerings and further monetize our existing
11                    platform.
12
               •      ARPU. Our ARPU for live streaming was approximately
13                    RMB726.7, RMB780.5 and RMB637.8 (US$91.9) in
14                    2014, 2015 and 2016, respectively. ARPU is calculated
                      by dividing our total revenues from live streaming during
15
                      a given period by the number of paying users for our live
16                    streaming services for that period. As we begin to
17
                      generate revenues from an increasing variety of live
                      streaming services, our ARPU may fluctuate from period
18                    to period due to the mix of live streaming services
19                    purchased by our paying users.
20       Other significant factors that directly or indirectly affect our live
21       streaming revenues include:
22
               •      our ability to increase our popularity by offering new and
23                    attractive contents, products and services that allow us to
                      monetize our live streaming platform;
24
25             •      our ability to attract and retain a large and engaged user
26                    base; and

27
28
                                       9
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 11 of 33 Page ID #:11




 1                •      our ability to attract and retain certain popular performers,
                         channel owners, professional game playing team and
 2                       commentators.
 3
           We expect that the portion of our revenues from live streaming derived
 4         from the sales of virtual items and services will continue to increase as
 5         we capitalize on monetization opportunities. We create and offer to
           users virtual items that can be used on various channels. Users can
 6
           purchase consumable virtual items from us to show support for their
 7         favorite performers or time-based virtual items that provide users with
           recognized status, such as priority speaking rights or special symbols
 8
           on the music and entertainment channels.
 9
10         26.    The 2016 20-F stated the following concerning the Company’s stake
11   in Bigo:
12         In October 2014, we entered into an agreement to inject our free voice-
13         over IP service, Weihui, into Bigo Inc. or Bigo, a company set up and
           which was then controlled by Mr. David Xueling Li. Following two
14         independent third-party valuation assessments and a capital injection
15         from other investors of Bigo, including Mr. Li, we retained a 27.8%
           ownership stake in Bigo. We had paid daily operating expenses of
16
           RMB61.0 million, RMB95.3 million and 53.6 million (US$7.7
17         million) on behalf of Bigo in 2014, 2015 and 2016, respectively.
18
           27.    According to the 2016 20-F, “[a]s of December 31, 2016, [JOYY’s]
19
     subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash
20
     equivalents in the amount of RMB1,531.1 million (US$220.5 million).”
21
           28.    On April 26, 2018, the Company filed with the SEC its Annual Report
22
     on Form 20-F for the year ended December 31, 2017 (the “2017 20-F”). The 2017
23
     20-F was signed by Defendant Li. Attached to the 2017 20-F were SOX
24
     certifications signed by Defendants Li and Jin attesting to the accuracy of financial
25
     reporting, the disclosure of any material changes to the Company’s internal control
26
27
     over financial reporting and the disclosure of all fraud.

28         29.    The 2017 20-F stated the Company’s revenues and live streaming
                                          10
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 12 of 33 Page ID #:12




 1
     revenues as follows:

 2         Net Revenues. Our net revenues increased by 41.3% from
           RMB8,204.1 million in 2016 to RMB11,594.8 million (US$1,782.1
 3         million) in 2017. This increase was primarily driven by the increase in
 4         live streaming revenues.
 5         Live streaming revenues. Our live streaming revenues, which
 6         consisted of revenues from YY Live platform and Huya platform,
           increased by 51.9% from RMB7,027.2 million in 2016 to
 7
           RMB10,671.0 million (US$1,640.1 million) in 2017. The overall
 8         increase was primarily caused by increases in the number of paying
 9
           users from approximately 11.0 million in 2016 to 16.6 million in 2017
           and ARPU from RMB637.8 to RMB643.2 (US$98.9) in 2017. The
10         increase in paying users were primarily due to (a) our ability to offer
11         new and attractive products and services that allow us to monetize our
           platforms; (b) our ability to attract and retain a large and engaged user
12         base through hosting an increasing number of events and activities;
13         and (c) our ability to attract certain popular performers and channel
           owners.
14
15
           30.   The 2017 20-F described the factors affecting revenues from live
16
     streaming as follows:
17
           Live streaming revenues. We generate live streaming revenues from
18         the sales of in-channel virtual items used on our live streaming
19         platforms, including YY Live platform and Huya platform. Users
           access content on our platforms free of charge, but are charged for
20         purchases of virtual items.
21
           The most significant factors that directly affect our live streaming
22
           revenues include the increase in the number of our paying users and
23         ARPU:
24
           •      The number of paying users. We had approximately 5.8 million,
25                11.0 million and 16.6 million paying users in 2015, 2016 and
26                2017, respectively for our live streaming services. We calculate
                  the number of paying users during a given period as the
27                cumulative number of registered user accounts that have
28                purchased virtual items or other products and services on our live
                                         11
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 13 of 33 Page ID #:13




 1
                  streaming platform at least once during the relevant period. We
                  were able to achieve an increase in the number of paying users
 2                primarily due to a larger active user base and a higher conversion
 3                ratio of active users to paying users, and we expect that the
                  number of our paying users will continue to grow in the future
 4                as we expand our services and products offerings and further
 5                monetize our existing platform.
 6
           •      ARPU. Our ARPU for live streaming was approximately
 7                RMB780.5, RMB637.8 and RMB643.2 (US$98.9) in 2015,
                  2016 and 2017, respectively. ARPU is calculated by dividing our
 8
                  total revenues from live streaming during a given period by the
 9                number of paying users for our live streaming services for that
10                period. As we begin to generate revenues from an increasing
                  variety of live streaming services, our ARPU may fluctuate from
11                period to period due to the mix of live streaming services
12                purchased by our paying users.
13         Other significant factors that directly or indirectly affect our live
14   streaming revenues include:
15
           •      our ability to increase our popularity by offering new and
16                attractive contents, products and services that allow us to
17
                  monetize our live streaming platform;

18         •      our ability to attract and retain a large and engaged user base;
19                and
20         •      our ability to attract and retain certain popular performers,
21                channel owners, professional game playing team and
                  commentators.
22
23         We expect that the portion of our revenues from live streaming derived
           from the sales of virtual items and services will continue to increase as
24         we capitalize on monetization opportunities. We create and offer to
25         users virtual items that can be used on various channels. Users can
           purchase consumable virtual items from us to show support for their
26         favorite performers or time-based virtual items that provide users with
27         recognized status, such as priority speaking rights or special symbols
           on the music and entertainment channels.
28
                                         12
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 14 of 33 Page ID #:14




 1
           31.    The 2017 20-F stated the following concerning the Company’s stake
 2
     in Bigo:
 3
           In October 2014, we entered into an agreement to inject our free voice-
 4         over IP service, Weihui, into Bigo Inc. or Bigo, a company set up and
 5         which was then controlled by Mr. David Xueling Li. Following two
           series of capital injection from other investors of Bigo in 2015 and
 6
           2017, including Mr. Li, we retained a 21.6% ownership stake in Bigo.
 7         We had paid daily operating expenses of RMB95.3 million, RMB53.6
           million and 28.4 million (US$4.4 million) on behalf of Bigo in 2015,
 8
           2016 and 2017, respectively.
 9
10         32.    According to the 2017 20-F, “[a]s of December 31, 2017, [the

11   Company’s] subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held
12   cash and cash equivalents in the amount of RMB1,622.9 million (US$249.4
13   million).”
14         33.    On March 5, 2019, the Company announced in a press release that it
15   had completed its acquisition of Bigo. The release stated, in pertinent part:
16         GUANGZHOU, China, March 05, 2019 (GLOBE NEWSWIRE) --
17
           YY Inc. (NASDAQ: YY) (“YY” or the “Company”), a leading live
           streaming social media platform in China, today announced its recent
18         acquisition of the remaining approximately 68.3% of all the issued and
19         outstanding shares of Bigo Inc (“Bigo”) from the other shareholders of
           Bigo, including Mr. David Xueling Li, Chairman and acting CEO of
20         YY, for an aggregate purchase price of US$1,452,778,383, comprising
21         of US$343,061,583 in cash, 38,326,579 Class B common shares of YY
           issued to Mr. Li and 313,888,496 Class A common shares of YY
22
           issued to Mr. Li and other selling shareholders of Bigo. Prior to the
23         transaction, the Company owned approximately 31.7% of all the
           issued and outstanding shares of Bigo on a fully diluted and as-
24
           converted basis. Mr. Li's total voting power in YY remains largely the
25         same before and after the transaction. The amount and form of the
26         purchase price was discussed and agreed upon between YY and all the
           selling shareholders of Bigo in the recent months. YY negotiated other
27         terms of the transaction with the shareholders of Bigo unrelated to YY.
28         The transaction was approved by the independent audit committee of
                                         13
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 15 of 33 Page ID #:15




 1
           YY’s board of directors, which considered the arms length negotiation
           background as well as the fairness analysis conducted by its advisor
 2         China Renaissance Securities (Hong Kong) Limited, and was
 3         approved by YY’s board of directors. The transaction was completed
           today after satisfaction of all the closing conditions. Lazard is acting
 4         as financial advisor to the Company.
 5
           Bigo is a fast-growing global tech company. Headquartered in
 6
           Singapore, Bigo owns BIGO LIVE, a leading global live streaming
 7         platform excluding China, LIKE, a leading short form video social
           platform worldwide, and other social apps. Bigo has created a video-
 8
           based online community for global young generation users. It has
 9         established footprints with a strong presence in South-Eastern Asia,
10         Southern Asia, the Middle East and America, paving the way for
           further global expansion.
11
12         Mr. David Xueling Li, Chairman and acting Chief Executive Officer
           of YY, stated, “We are very excited to announce the completion of the
13         acquisition of Bigo. It is an important milestone for YY group which
14         demonstrated our confidence and commitment to the globalization
           strategy. Bigo has delivered both rapid user growth and significant
15
           monetization progress in 2018, making it one of the fastest growing
16         internet companies worldwide. While BIGO LIVE is consolidating its
17
           leadership in entertainment live streaming market outside China, LIKE
           also experiences tremendous user growth and user time spent increase
18         in short form video market. The combination of YY’s and Bigo’s
19         unparalleled businesses and services in both China and overseas will
           enable us to create enhanced live streaming content, expand our global
20         footprint, and offer world-class user experiences for our global user
21         community. As a result, we will be well positioned to become a world
           leading video-based social media platform.”
22
23
           34.    On April 26, 2019, the Company filed with the SEC its Annual Report
24
     on Form 20-F for the year ended December 31, 2018 (the “2018 20-F”). The 2018
25
     20-F was signed by Defendant Li. Attached to the 2018 20-F were SOX
26
     certifications signed by Defendants Li and Jin attesting to the accuracy of financial
27
28
                                         14
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 16 of 33 Page ID #:16




 1
     reporting, the disclosure of any material changes to the Company’s internal control

 2   over financial reporting and the disclosure of all fraud.

 3         35.    The 2018 20-F stated the Company’s revenues and live streaming
 4   revenues as follows:
 5         Net revenues. Our net revenues increased by 36.0% from
           RMB11,594.8 million in 2017 to RMB15,763.6 million (US$2,292.7
 6
           million) in 2018. This increase was primarily driven by the increase in
 7         live streaming revenues.
 8
           Live streaming revenues. Our live streaming revenues, which
 9         consisted of revenues from YY Live platform and Huya platform,
10         increased by 39.4% from RMB10,671.0 million in 2017 to
           RMB14,877.7 million (US$2,163.9 million) in 2018. The overall
11         increase was primarily caused by increases in the number of paying
12         users from 16.6 million in 2017 to 19.8 million in 2018 and ARPU
           from RMB643.2 in 2017 to RMB751.2 in 2018. The increase in paying
13         users were primarily due to (a) our ability to offer new and attractive
14         products and services that allow us to monetize our platforms; (b) our
           ability to attract and retain a large and engaged user base through
15
           hosting an increasing number of events and activities; and (c) our
16         ability to attract certain popular performers and channel owners.
17
18         36.    The 2018 20-F described the factors affecting revenues from live

19   streaming as follows:
20         Live streaming revenues. We generate live streaming revenues from
           the sales of in-channel virtual items used on our live streaming
21         platforms, including YY Live platform and Huya platform. Users
22         access content on our platforms free of charge, but are charged for
           purchases of virtual items.
23
24         The most significant factors that directly affect our live streaming
25
           revenues include the increase in the number of our paying users and
           ARPU:
26             • The number of paying users. We had 11.0 million, 16.6 million
27               and 19.8 million paying users in 2016, 2017 and 2018,
                 respectively for our live streaming services. We calculate the
28
                                         15
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 17 of 33 Page ID #:17




 1
               number of paying users during a given period as the cumulative
               number of registered user accounts that have purchased virtual
 2             items or other products and services on our live streaming
 3             platform at least once during the relevant period.
             • We were able to achieve an increase in the number of paying
 4             users primarily due to a larger active user base and a higher
 5             conversion ratio of active users to paying users, and we expect
               that the number of our paying users will continue to grow in the
 6
               future as we expand our services and products offerings and
 7             further monetize our existing platform.
 8           • ARPU. Our ARPU for live streaming was RMB637.8,
               RMB643.2 and RMB751.2 in 2016, 2017 and 2018,
 9             respectively. ARPU is calculated by dividing our total revenues
10             from live streaming during a given period by the number of
               paying users for our live streaming services for that period. As
11             we begin to generate revenues from an increasing variety of live
12             streaming services, our ARPU may fluctuate from period to
               period due to the mix of live streaming services purchased by
13
               our paying users.
14
15
         Other significant factors that directly or indirectly affect our live
         streaming revenues include:
16
17                 • our ability to increase our popularity by offering new and
                     attractive contents, products and services that allow us to
18                   monetize our live streaming platform;
19
                   • our ability to attract and retain a large and engaged user
20
                     base; and
21
22                 •    our ability to attract and retain certain popular
                       performers, channel owners, professional game playing
23                     team and commentators.
24
         We expect that the portion of our revenues from live streaming derived
25
         from the sales of virtual items and services will continue to increase as
26       we capitalize on monetization opportunities. We create and offer to
         users virtual items that can be used on various channels. Users can
27
         purchase consumable virtual items from us to show support for their
28
                                       16
                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 18 of 33 Page ID #:18




 1
           favorite performers or time-based virtual items that provide users with
           recognized status, such as priority speaking rights or special symbols
 2         on the music and entertainment channels.
 3
           37.       According to the 2018 20-F, “[a]s of December 31, 2018, [the
 4
     Company’s] subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held
 5
     cash and cash equivalents in the amount of RMB4,724.4 million (US$678.1
 6
     million).”
 7
           38.       The 2018 20-F stated the following concerning Bigo, in pertinent part:
 8
           In June 2018, we invested US$272 million in the Series D round of
 9         financing of Bigo as the lead investor. We were then an existing
10         shareholder of Bigo and had become its largest shareholder after the
           Series D financing. In March 2019, we completed the acquisition of
11
           the remaining 68.3% of equity interest in Bigo from the other
12         shareholders of Bigo, including Mr. David Xueling Li, our chairman
           of the board of directors and chief executive officer. Pursuant to the
13
           agreement, we paid US$343.1 million in cash and issued 38,326,579
14         Class B common shares to Mr. David Xueling Li and 313,888,496
15         Class A common shares to Mr. David Xueling Li and other selling
           shareholders of Bigo. As of the date of this annual report, we hold
16         100% shares of Bigo and started to consolidate Bigo from the date of
17         the completion of the acquisition.
                                        *      *      *
18         Bigo Live is a leading global live streaming platform focusing on
19         markets outside of China. Bigo Live allows the users to live stream
           their specific moments, live talk with other users, make video calls and
20
           watch trend video. It also has features like music live house and cross-
21         room PK. Bigo Live has presence in more than 150 countries as of
22
           December 31, 2018.

23         39.       The 2019 20-F stated the following concerning the number of monthly
24   active users:
25         We currently offer live streaming services primarily through our YY
26         Live platform and Huya platform in China. We also offer global
           services through Bigo and other products incubated by YY Live and
27
           Huya outside of China. YY Live and Huya together attracted 90.4
28
                                            17
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 19 of 33 Page ID #:19




 1
           million mobile average monthly active users in the fourth quarter of
           2018, a 18.1% increase from the same period of 2017. Bigo attracted
 2         59.4 million mobile average monthly active users for live streaming
 3         and short-form video services in the fourth quarter of 2018.
 4         40.    On April 27, 2020, the Company filed with the SEC its Annual Report
 5   on Form 20-F for the year ended December 31, 2019 (the “2019 20-F”). The 2019
 6
     20-F was signed by Defendant Li. Attached to the 2019 20-F were SOX
 7
     certifications signed by Defendants Li and Jin attesting to the accuracy of financial
 8
     reporting, the disclosure of any material changes to the Company’s internal control
 9
     over financial reporting and the disclosure of all fraud.
10
11         41.    The 2019 20-F stated the Company’s revenues and live streaming
12   revenues as follows:
13         Net revenues. Our net revenues increased by 62.2% from
14         RMB15,763.6 million in 2018 to RMB25,576.2 million (US$3,673.8
           million) in 2019. This increase was primarily driven by the increase in
15
           live streaming revenues and the contribution from Bigo’s
16         consolidation.
17
           Live streaming revenues. Our live streaming revenues increased by
           61.5% from RMB14,877.7 million in 2018 to RMB24,028.3 million
18         (US$3,451.4 million) in 2019. The overall increase was primarily
19         caused by (i) the continued live streaming revenues growth in YY and
           Huya segments, amounting to RMB4,588.9 million (US$659.2
20         million), driven by user growth; and (ii) the contribution from the
21         consolidation of Bigo segment, amounting to RMB4,561.8 million
           (US$655.3 million).
22
23         42.    The 2019 20-F described the factors affecting revenues from live
24   streaming as follows:
25         Live streaming revenues. We generate live streaming revenues from
26         the sales of in-channel virtual items used on our live streaming
           platforms. Users access content on our platforms free of charge, but
27         are charged for purchases of virtual items.
28
                                         18
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 20 of 33 Page ID #:20




 1
         The most significant factors that directly affect our live streaming
         revenues include the increase in the number of our paying users and
 2       ARPU. Our management regularly monitor these operating metrics,
 3       which are important and direct performance indicators, in managing
         our live streaming business and in making relevant operational and
 4       production decisions.
 5
               ● The number of paying users. Excluding Bigo's effects, we
 6
               had 16.6 million, 19.8 million and 23.8 million paying users in
 7             2017, 2018 and 2019, respectively for our live streaming
               services. We calculate the number of paying users during a
 8
               given period as the cumulative number of registered user
 9             accounts that have purchased virtual items or other products and
10             services on our live streaming platforms at least once during the
               relevant period. We were able to achieve an increase in the
11             number of paying users primarily due to a larger active user base
12             and a higher conversion ratio of active users to paying users.
               ● ARPU. Excluding Bigo's effects, our ARPU for live
13             streaming was RMB643.2, RMB751.2 and RMB818.9 in 2017,
14             2018 and 2019, respectively. ARPU is calculated by dividing
               our total revenues from live streaming during a given period by
15
               the number of paying users for our live streaming services for
16             that period. As we begin to generate revenues from an
17
               increasing variety of live streaming services, our ARPU may
               fluctuate from period to period due to the mix of live streaming
18             services purchased by our paying users.
19
         Other significant factors that directly or indirectly affect our live
20       streaming revenues include:
21
               ● our ability to increase our popularity by offering new and
22
               attractive contents, products and services that allow us to
23             monetize our live streaming platform;
               ● our ability to attract and retain a large and engaged user
24
               base; and
25             ● our ability to attract and retain certain popular performers,
26             channel owners, professional game playing team and
               commentators.
27
28
                                      19
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 21 of 33 Page ID #:21




 1
           We create and offer to users virtual items that can be used on various
           channels. Users can purchase consumable virtual items from us to
 2         show support for their favorite performers or time-based virtual items
 3         that provide users with recognized status, such as priority speaking
           rights or special symbols on the music and entertainment channels.
 4
 5         43.       According to the 2019 20-F, “[a]s of December 31, 2019, [JOYY’s]
 6
     subsidiaries, VIEs, and VIE's subsidiaries located in the PRC held cash and cash
 7
     equivalents in the amount of RMB2,156.5 million (US$309.8 million).”
 8
           44.       The 2019 20-F stated the following concerning the number of monthly
 9
     active users:
10
           We are a leading global social media platform, offering users around
11         the world a uniquely engaging and immersive experience across
12         various video-based content categories, such as live streaming, short-
           form videos and video communication. Our global average mobile
13         monthly active users reached 485.2 million in the fourth quarter of
14         2019, of which over 78.8% came from overseas markets. In the fourth
           quarter of 2019, we had 158.9 million of average mobile monthly
15
           active users of global live streaming services and 115.3 million of
16         average mobile monthly active users of global short-form video
17
           services.

18         45.       The statements referenced in ¶¶ 18-44 above were materially false
19   and/or misleading because they misrepresented and failed to disclose the following
20   adverse facts pertaining to the Company’s business, operational and financial
21   results, which were known to Defendants or recklessly disregarded by them.
22
     Specifically, Defendants made false and/or misleading statements and/or failed to
23
     disclose that: (1) JOYY dramatically overstated its revenues from live streaming
24
     sources; (2) the majority of users at any given time were bots; (2) the Company
25
     utilized these bots to effect a roundtripping scheme that manufactured the false
26
     appearance of revenues; (3) the Company overstated its cash reserves; (4) the
27
     Company’s acquisition of Bigo was largely contrived to benefit corporate insiders;
28
                                            20
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 22 of 33 Page ID #:22




 1
     and (5) as a result, Defendants’ public statements were materially false and/or

 2   misleading at all relevant times.

 3                                 THE TRUTH EMERGES
 4          46.    On November 18, 2020, while the market was open, Muddy Waters
 5   Research published a report alleging that JOYY, among other things, had: (i)
 6   reported fraudulent revenue; (ii) component businesses that were a fraction of the
 7   size that it reports; and (iii) acquired BIGO as part of a scam that benefitted
 8   corporate insiders.
 9          47.    The report alleged that up to 90% of JOYY’s live revenue was fake,
10   stating, in pertinent part:
11          We analyzed and sampled YY user data and gift revenue in three ways
12          to estimate the percentage of FUs [Fake Users or bots] on YY Live and
            their associated revenue. We concluded that YY Live’s gift revenue is
13          approximately 90% fake using these three methods.
14
            The first method was analyzing almost 100,000 Paying Users (“PUs”)
15
            that XHL tracks. We found that we could cleanly class almost half of
16          YY gifts by value as coming from YY-associated Fake Users (“FUs”).
17
            We did this by taking a core group of FUs in the data set bearing YY
            IP addresses and tracking the IMEI [mobile device ID] sharing that
18          radiated out from that group.
19
            However, we also found the remaining half of YY gift revenue to be
20          largely fraudulent by performing granular investigative work to
21          identify FUs. Our second FU identification method, which ran in this
            vein, consisted of randomly sampling 96 Wuhan-based PUs during the
22
            Chinese COVID-19 lockdown. We found that ~87.5% of these Wuhan
23          PUs were apparent FUs. The third method, again granular, consisted
            of sampling 96 Modern Brothers PUs. As discussed above, the Modern
24
            Brothers sample indicated that ~97.9% were actually FUs.
25
26          We further verified our 90% fake revenue estimate by checking the
            revenue that leading channel owners reported to the SAIC against
27          YY’s claims. We found an 85.9% discrepancy between the revenue
28
                                          21
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 23 of 33 Page ID #:23




 1
           YY asserted for the top five channel owners and the revenue in their
           China credit reports.
 2
 3         48.    Muddy Waters discovered that the financial statements for the top 5
 4   JOYY live channel owners showed an 85.9% revenue discrepancy when compared
 5   with that of JOYY, stating in pertinent part:
 6         YY claims its top channel owners earned RMB 1.1 billion in revenues
           in 2018. We obtained these top channel owners’ local credit reports,
 7
           which showed that their combined revenues were only RMB 156.3
 8         million, which indicates an 85.9% revenue overstatement.
 9
           According to YY, Yujia, Huashe, Wudi, Chinablue, and IR were the
10         top five channel owners by revenue in 2018. YY purports that they
11         generated over RMB 1.1 billion in 2018 revenue. Below is a screen
           shot of a video on YY’s website that makes this claim and states
12         “2018! YY’s 5 biggest channels draw more than RMB 1.1 billion in
13         revenue”.
14
           [image omitted]
15
           However, we obtained China credit reports for these channel owners
16
           revealing that their combined 2018 gross revenues were just RMB
17         156.3 million. This constitutes a shortfall of 85.9% compared to YY’s
18         claim. We are confident that the credit report revenue number is gross
           of payouts to performers based on reviews of PRC legal disputes in
19         which performers were shown to be paid by channel owners, as well
20         as our interviews with major channel owners.
21         49.    According to the report, JOYY engaged in a roundtripping scheme
22
     where the majority of the live performers’ gift revenue came from themselves and
23
     JOYY-controlled bots:
24
           As we detail infra, we also discovered that the majority of three top
25         YY Live performers’ gift revenue comes from themselves and from
26         YY-controlled bots. Another top performer receives a constant stream
           of gifts outside of her infrequent performances, mirroring the bot
27         activity we saw on Modern Brothers’ channel (discussed next). And
28         four Top PUs that we examine below exhibited multiple indicia of FU
                                         22
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 24 of 33 Page ID #:24




 1
           bot behavior such as YY-associated IP addresses and geographic IP
           switching. These findings bolster our ~90% fake revenue estimate for
 2         YY Live.
 3
           50.    Muddy Waters also examined JOYY’s Chinese financial statements,
 4
     and discovered numerous cash discrepancies compared to those filed with the SEC,
 5
     stating in pertinent part:
 6
           We obtained China credit reports for YY’s onshore VIEs and
 7
           compared them to YY’s SEC filings, only to find numerous
 8         discrepancies. These differences amounted to hundreds of millions of
 9
           RMB, including significant cash shortages in local financials as
           compared to what YY reported to the SEC. Such discrepancies,
10         particularly in cash balances, are indicators of manipulation or fraud.
11
           For example, YY’s 2018 SEC filings showed RMB 1.0 billion in long-
12         term deposits, as shown infra. We believe this total is likely invented
13         or greatly inflated, as the major YY onshore VIEs do not contain these
           same long-term deposits. A cursory comparison of the two sets of
14
           financial statements reveals this discrepancy.
15
                                        *    *      *
16
           Furthermore, we believe YY either transferred roughly RMB 1.326
17         billion to its WFOEs—the majority of which would have been
18         transferred to its offshore WFOEs illegally—, or the cash simply does
           not exist.
19
20         We calculate that out of YY’s apparent WFOE cash balance of RMB
           1.298 billion as of year-end 2018, the vast majority, approximately
21         RMB 1.160 billion, would be offshore. However, given YY’s SEC
22         filings do not show material dividends or loans going offshore, we
           believe YY either violated Chinese capital controls in transferring the
23
           vast majority of the RMB 1.326 billion, or the RMB 1.160 billion in
24         offshore WFOE cash balance is fake.
25
           51.    Muddy Waters examined the Company’s acquisition of Bigo, and
26
     determined that the majority of Bigo’s revenue was fraudulent and the acquisition
27
     was designed to enrich Defendant Li:
28
                                          23
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 25 of 33 Page ID #:25




 1
         We believe YY’s 2010 buyout of Bigo for $1.45 billion in cash and
         stock was a scheme to bilk investors by buying another fraudulent
 2       company from the chairman.71 We obtained local Singapore filings
 3       for Bigo, which showed that YY, and not David Li, founded Bigo in
         the first place: Bigo was only transferred later to Chairman Li later.
 4       We also found that Bigo retroactively added mainland China revenues
 5       that we believe to be largely fraudulent to make Bigo seem like a larger
         acquisition for YY—and justify a larger payday for Chairman Li.
 6
 7       We believe that Bigo was set up to scam investors from inception.
         Since 2015, management has been misleading investors, telling the
 8
         public that David Li set up and controls Bigo. However, this is a lie:
 9       Singapore filings show that Bigo Technology Pte. Ltd. was
10       incorporated on September 11, 2014 with only one shareholder, YY’s
         BVI entity, Duowan Entertainment Corp.
11                                   *     *       *
12       YY’s Bigo acquisition was the culmination of a scam that unfolded
         over several financing rounds while ultimately being funded with a
13       substantial portion of YY’s 2017 secondary offering.75 Much of the
14       acquisition consideration was paid directly to the Chairman in the form
         of both cash and stock. 38,326,579 Class B common shares of YY
15
         worth approximately $156.1 million were issued to David Li.
16
17
         Additionally, he likely received a portion of the $343.1 million cash
         consideration as well as some of the 313.9 million class A common
18       shares in YY. 76 YY also used this giant payout to insiders to book
19       fair massive value gains in 2018 and 2019, generating sizable paper
         profits.
20                                    *    *      *
21       As a crowning revenue inflation achievement for David Li’s
         checkbook, Bigo continually hid the fact that one-third of its business
22
         at the time of acquisition came not from overseas, but from mainland
23       China. We believe this mainland revenue to be almost entirely fake, as
         detailed below. Further, we believe these PRC revenues fattened up
24
         Bigo with fictitious sales so that the business could fetch a higher
25       acquisition price for the benefit of Chairman Li’s (improperly
26       reported) equity interest.
                                      *    *      *
27       Three country executives at Bigo matter-of-factly confirmed to us that
28       the majority of Bigo users are fake, with the allocation of bots being
                                      24
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                         THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 26 of 33 Page ID #:26




 1
           directed by AI run from Bigo’s headquarters in Singapore or YY’s
           headquarters in Guangzhou.
 2                                      *     *      *
 3         Bigo also has a mainland Chinese business that it does not discuss in
           its earnings calls and attempts to bury inside its annual filings. We
 4         believe it avoids mentioning the PRC business because it is essentially
 5         an empty box, as its apps show little to no real activity.
                                        *     *      *
 6
           Bigo’s onshore revenue appears to be limited to the apps and
 7         investments held by the VIE Baiguoyuan, which should be
           substantially all derived from Hello and its sister apps. However, when
 8
           our investigators spoke to YY’s channel owners and virtual currency
 9         merchants, they encountered little knowledge of or familiarity with the
10         PRC app Hello 语音. To date, we have found few signs that Hello has
           significant substance in terms of brand name, online presence,
11         downloads, MAUs or revenues in China. As we lay out below, we
12         doubt that Hello and its sister apps generate much, if indeed any, real
           revenue.
13
14         Our investigators performed primary diligence on Hello and found
15
           little current activity, cementing our belief that the app generates little
           revenue. Furthermore, Hello appears to have been set up by YY, not
16         Bigo, as we found by analyzing disclosures by the app.
17
           52.   On this news, JOYY’s ADRs fell $26.53 per share, or 26.4%, to close
18
     at $73.66 per share on November 18, 2020, damaging investors.
19
           53.   As a result of Defendants’ wrongful acts and omissions, and the
20
     precipitous decline in the market value of the Company’s securities, Plaintiff and
21
     other Class members have suffered significant losses and damages.
22
23
                   PLAINTIFF’S CLASS ACTION ALLEGATIONS

24         54.   Plaintiff brings this action as a class action pursuant to Federal Rule

25   of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons
26   other than defendants who acquired JOYY securities publicly traded on NASDAQ
27   during the Class Period, and who were damaged thereby (the “Class”). Excluded
28   from the Class are Defendants, the officers and directors of JOYY and its
                                         25
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 27 of 33 Page ID #:27




 1
     subsidiaries, members of the Individual Defendants’ immediate families and their

 2   legal representatives, heirs, successors or assigns and any entity in which

 3   Defendants have or had a controlling interest.
 4         55.    The members of the Class are so numerous that joinder of all members
 5   is impracticable. Throughout the Class Period, JOYY securities were actively
 6   traded on NASDAQ. While the exact number of Class members is unknown to
 7   Plaintiff at this time and can be ascertained only through appropriate discovery,
 8   Plaintiff believes that there are hundreds, if not thousands of members in the
 9   proposed Class.
10         56.    Plaintiff’s claims are typical of the claims of the members of the Class
11   as all members of the Class are similarly affected by defendants’ wrongful conduct
12   in violation of federal law that is complained of herein.
13         57.    Plaintiff will fairly and adequately protect the interests of the members
14
     of the Class and has retained counsel competent and experienced in class and
15
     securities litigation. Plaintiff has no interests antagonistic to or in conflict with
16
     those of the Class.
17
           58.    Common questions of law and fact exist as to all members of the Class
18
     and predominate over any questions solely affecting individual members of the
19
     Class. Among the questions of law and fact common to the Class are:
20
           •      whether the Exchange Act was violated by Defendants’ acts as alleged
21
                  herein;
22
23
           •      whether statements made by Defendants to the investing public during

24                the Class Period misrepresented material facts about the financial

25                condition and business of JOYY;
26         •      whether Defendants’ public statements to the investing public during
27                the Class Period omitted material facts necessary to make the
28
                                           26
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 28 of 33 Page ID #:28




 1
                  statements made, in light of the circumstances under which they were

 2                made, not misleading;

 3         •      whether the Defendants caused JOYY to issue false and misleading
 4                filings during the Class Period;
 5         •      whether Defendants acted knowingly or recklessly in issuing false
 6                filings;
 7         •      whether the prices of JOYY securities during the Class Period were
 8                artificially inflated because of the Defendants’ conduct complained of
 9                herein; and
10
           •      whether the members of the Class have sustained damages and, if so,
11
                  what is the proper measure of damages.
12
           59.    A class action is superior to all other available methods for the fair
13
     and efficient adjudication of this controversy since joinder of all members is
14
     impracticable. Furthermore, as the damages suffered by individual Class members
15
     may be relatively small, the expense and burden of individual litigation make it
16
     impossible for members of the Class to individually redress the wrongs done to
17
     them. There will be no difficulty in the management of this action as a class action.
18
           60.    Plaintiff will rely, in part, upon the presumption of reliance
19
     established by the fraud-on-the-market doctrine in that:
20
21         •      JOYY shares met the requirements for listing, and were listed and

22                actively traded on NASDAQ, an efficient market;
23         •      As a public issuer, JOYY filed periodic public reports;
24         •      JOYY regularly communicated with public investors via established
25                market communication mechanisms, including through the regular
26                dissemination of press releases via major newswire services and
27                through    other    wide-ranging    public    disclosures,   such    as
28
                                         27
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 29 of 33 Page ID #:29




 1
                   communications with the financial press and other similar reporting

 2                 services;

 3         •       JOYY’s securities were liquid and traded with sufficient volume
 4                 during the Class Period; and
 5         •       JOYY was followed by a number of securities analysts employed by
 6                 major brokerage firms who wrote reports that were widely distributed
 7                 and publicly available.
 8         61.     Based on the foregoing, the market for JOYY securities promptly
 9   digested current information regarding JOYY from all publicly available sources
10   and reflected such information in the prices of the securities, and Plaintiff and the
11   members of the Class are entitled to a presumption of reliance upon the integrity
12
     of the market.
13
           62.     Alternatively, Plaintiff and the members of the Class are entitled to
14
     the presumption of reliance established by the Supreme Court in Affiliated Ute
15
     Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
16
     omitted material information in their Class Period statements in violation of a duty
17
     to disclose such information as detailed above.
18
19
                                             COUNT I
20
       For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
21
                                    Against All Defendants
22
23
           63.     Plaintiff repeats and realleges each and every allegation contained

24   above as if fully set forth herein.

25         64.     This Count is asserted against Defendants is based upon Section 10(b)
26   of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder
27   by the SEC.
28
                                          28
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 30 of 33 Page ID #:30




 1
             65.   During the Class Period, Defendants, individually and in concert,

 2   directly or indirectly, disseminated or approved the false statements specified

 3   above, which they knew or deliberately disregarded were misleading in that they
 4   contained misrepresentations and failed to disclose material facts necessary in
 5   order to make the statements made, in light of the circumstances under which they
 6   were made, not misleading.
 7           66.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
 8   they:
 9                 •     employed devices, schemes and artifices to defraud;
10                 •     made untrue statements of material facts or omitted to state
11                       material facts necessary in order to make the statements made,
12
                         in light of the circumstances under which they were made, not
13
                         misleading; or
14
                   •     engaged in acts, practices and a course of business that operated
15
                         as a fraud or deceit upon plaintiff and others similarly situated
16
                         in connection with their purchases of JOYY securities during
17
                         the Class Period.
18
             67.   Defendants acted with scienter in that they knew that the public
19
     documents and statements issued or disseminated in the name of JOYY were
20
     materially false and misleading; knew that such statements or documents would be
21
22
     issued or disseminated to the investing public; and knowingly and substantially

23   participated, or acquiesced in the issuance or dissemination of such statements or

24   documents as primary violations of the securities laws. These Defendants by virtue
25   of their receipt of information reflecting the true facts of JOYY, their control over,
26   and/or receipt and/or modification of JOYY’s allegedly materially misleading
27   statements, and/or their associations with the Company which made them privy to
28
                                           29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 31 of 33 Page ID #:31




 1
     confidential proprietary information concerning JOYY, participated in the

 2   fraudulent scheme alleged herein.

 3          68.     Individual Defendants, who are the senior officers and/or directors of
 4   the Company, had actual knowledge of the material omissions and/or the falsity of
 5   the material statements set forth above, and intended to deceive Plaintiff and the
 6   other members of the Class, or, in the alternative, acted with reckless disregard for
 7   the truth when they failed to ascertain and disclose the true facts in the statements
 8   made by them or other JOYY personnel to members of the investing public,
 9   including Plaintiff and the Class.
10          69.    As a result of the foregoing, the market price of JOYY securities was
11   artificially inflated during the Class Period. In ignorance of the falsity of
12   Defendants’ statements, Plaintiff and the other members of the Class relied on the
13   statements described above and/or the integrity of the market price of JOYY
14
     securities during the Class Period in purchasing JOYY securities at prices that were
15
     artificially inflated as a result of Defendants’ false and misleading statements.
16
            70.    Had Plaintiff and the other members of the Class been aware that the
17
     market price of JOYY securities had been artificially and falsely inflated by
18
     Defendants’ misleading statements and by the material adverse information which
19
     Defendants did not disclose, they would not have purchased JOYY securities at the
20
     artificially inflated prices that they did, or at all.
21
            71.     As a result of the wrongful conduct alleged herein, Plaintiff and other
22
     members of the Class have suffered damages in an amount to be established at trial.
23
            72.    By reason of the foregoing, Defendants have violated Section 10(b)
24
25
     of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

26   plaintiff and the other members of the Class for substantial damages which they

27   suffered in connection with their purchase of JOYY securities during the Class
28   Period.
                                           30
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 32 of 33 Page ID #:32




 1
                                          COUNT II

 2                    Violations of Section 20(a) of the Exchange Act

 3                           Against the Individual Defendants
 4         73.    Plaintiff repeats and realleges each and every allegation contained in
 5   the foregoing paragraphs as if fully set forth herein.
 6         74.    During the Class Period, the Individual Defendants participated in the
 7   operation and management of JOYY, and conducted and participated, directly and
 8   indirectly, in the conduct of JOYY’s business affairs. Because of their senior
 9   positions, they knew the adverse non-public information about JOYY’s
10   misstatement of revenue and profit and false financial statements.
11         75.    As officers and/or directors of a publicly owned company, the
12   Individual Defendants had a duty to disseminate accurate and truthful information
13   with respect to JOYY’s financial condition and results of operations, and to correct
14
     promptly any public statements issued by JOYY which had become materially
15
     false or misleading.
16
           76.     Because of their positions of control and authority as senior officers,
17
     the Individual Defendants were able to, and did, control the contents of the various
18
     reports, press releases and public filings which JOYY disseminated in the
19
     marketplace during the Class Period concerning JOYY’s results of operations.
20
     Throughout the Class Period, the Individual Defendants exercised their power and
21
     authority to cause JOYY to engage in the wrongful acts complained of herein. The
22
     Individual Defendants therefore, were “controlling persons” of JOYY within the
23
     meaning of Section 20(a) of the Exchange Act. In this capacity, they participated
24
25
     in the unlawful conduct alleged which artificially inflated the market price of

26   JOYY securities.

27
28
                                         31
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 Case 2:20-cv-10611 Document 1 Filed 11/20/20 Page 33 of 33 Page ID #:33




 1
           77.    By reason of the above conduct, the Individual Defendants are liable

 2   pursuant to Section 20(a) of the Exchange Act for the violations committed by

 3   JOYY.
 4                                PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
 6   judgment and relief as follows:
 7         (a)    declaring this action to be a proper class action, designating plaintiff
 8   as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
 9   the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
10   Counsel;
11         (b)    awarding damages in favor of plaintiff and the other Class members
12   against all defendants, jointly and severally, together with interest thereon;
13         awarding plaintiff and the Class reasonable costs and expenses incurred in
14
     this action, including counsel fees and expert fees; and
15
           (d)    awarding plaintiff and other members of the Class such other and
16
     further relief as the Court may deem just and proper.
17
18
                                JURY TRIAL DEMANDED
19
           Plaintiff hereby demands a trial by jury.
20
21   Dated: November 20, 2020                THE ROSEN LAW FIRM, P.A.

22                                           By: /s/Laurence M. Rosen
23                                           Laurence M. Rosen (SBN 219683)
                                             355 South Grand Avenue, Suite 2450
24
                                             Los Angeles, CA 90071
25                                           Telephone: (213) 785-2610
26
                                             Facsimile: (213) 226-4684
                                             Email: lrosen@rosenlegal.com
27
28                                           Counsel for Plaintiff
                                         32
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
